FILED
                            UNITED STATES DISTRICT COURT                            OCT 20 2021
                            FOR THE DISTRICT OF COLUMBIA                       Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
DALE B. ADAMS,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 21-2670 (UNA)
                                                      )
CHRIS HEAD, et al.,                                   )
                                                      )
                       Defendants.                    )

                                    MEMORANDUM OPINION

       A pro se litigant’s pleadings are held to less stringent standards than would be applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

       According to plaintiff, any number of local, state, and federal officials are violating rights

protected under the First, Fourth, Fifth, Eighth and Fourteenth Amendments to the United States


                                                 1
Constitution. For example, plaintiff alleges that defendants have hacked his computer for the

purpose of abridging rights to free expression and association, subjected him to electronic

surveillance, searched and seized property, threatened him with detention, and otherwise have

caused him physical pain, mental distress, and monetary loss. Notwithstanding the length of the

complaint and the breadth of topics it addresses, the Court cannot identify a short and plain

statement showing plaintiff’s entitlement to the relief he demands. As drafted, the complaint

fails to comply with Rule 8(a), and no defendant can be expected to prepare a proper response to

it. For these reasons, the Court will grant plaintiff’s application to proceed in forma pauperis

and dismiss the complaint without prejudice. An Order is issued separately.



DATE: October 20, 2021                                      /s/
                                                     JAMES E. BOASBERG
                                                     United States District Judge




                                                 2